Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00709-CV

                                  William B. ELLARD,
                                        Appellant

                                             v.

                                  William D. ELLARD,
                                        Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13357
                     Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are taxed against Appellant William B. Ellard.

      SIGNED July 23, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice